Citation Nr: 1225785	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 5, 1981, to November 25, 1981.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim of entitlement to service connection for a bipolar disorder.  In August 2010, the Board remanded this matter for further development, which has been completed, and the case has been returned for appellate consideration. 

The Board notes that the Veteran's specific claim relates to service connection for bipolar disorder.  Recently, a Court of Appeals for Veterans Claims decision held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disorder.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disorder, to include bipolar disorder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran essentially contends that he has an acquired psychiatric disorder, to specifically include bipolar disorder, that was aggravated in service.   He testified at his March 2010 hearing that he received in-patient mental health treatment from the ages of 16 to 19.  Although he was not given a diagnosis at that time, he was given medication.  He has indicated throughout the appeal that his pre-existing psychiatric disorder was aggravated by the stress of service, e.g. being spit in the face, being pushed down, having his back stepped on, being deprived of sleep, made to do extra physical training, etc. 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  At the outset, the Board notes that the Veteran is competent to report that he received in-patient psychiatric treatment prior to service entry.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   However, he did not specify and the record does not reflect a diagnosis for a disorder at the time of his service entry.  In this regard, the Board observes that a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.   See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a Veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  Although service treatment records are negative for any findings or diagnoses of an acquired psychiatric disorder, he was discharged from service after one month of service having been found unsuitable for service due to apathy, defective attitudes, and inability to expend effort effectively.  Additionally, the claims folder includes the Veteran's school records which include a July 1961 entry noting that he had adjustment problems in his earlier years at school and that he was hospitalized in 1970 or 1971 for psychological help.  Post-service treatment records show diagnoses for bipolar disorder.  The Board is of the opinion that on remand a VA examination would be probative in ascertaining whether there is clear and unmistakable error that an acquired psychiatric disorder preexisted the Veteran's active military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to ascertain the nature and etiology of any current acquired psychiatric disorder, including specifically an assessment as to whether any current disorder is etiologically related to service.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  For each disorder identified, the examiner should indicate:

a)  Whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.

The examiner should be advised that "Clear and unmistakable evidence" means with a much higher certainty than "as likely as not" or "very likely".  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

b)  For each disorder that clearly and unmistakably existed prior to service, the examiner should proffer an opinion as to whether the disorder clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disorder during active duty.

c)  For any acquired psychiatric disorder that did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to his military service, to include any stress incurred therein.

The diagnosis(es) must be based on examination findings, all available medical records, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed acquired psychiatric disorder as shown by the evidence of record.

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.

2.	Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.	Readjudicate the Veteran's claim, to include consideration of any additional evidence obtained as a result of this Remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


